ORDER
On May 5, 2008, petitioner was definitely suspended from the practice of law for one (1) year, retroactive to the date of his interim suspension, August 6, 2003, with conditions. In the Matter of Hazzard, 377 S.C. 482, 661 S.E.2d 102 (2008). Petitioner has now filed a Petition for Reinstatement.
After thorough consideration of the Petition for Reinstatement, the testimony presented at the hearing, and the entire record before the Court, the Court grants the Petition for Reinstatement subject to the condition that, during the period of his two-year monitoring contract with Lawyers Helping Lawyers, petitioner shall be required to attend bi-weekly treatment/counseling sessions with Patsy Alexander, MSW, LISW-CP.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
/s/ John H. Waller, Jr„ J.
*218/s/ Costa M. Pleicones, J.
/s/ Donald W. Beatty, J.
/s/ John W. Kittredge, J.